Citation Nr: 0519448	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-00 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to a compensable disability evaluation for 
residuals of service-connected mycoplasma infection, claimed 
as shortness of breath.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970, and from March 1971 to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which granted service connection for 
residual mycoplasma infection (claimed as shortness of 
breath), and assigned that disability a noncompensable 
rating.  The veteran perfected an appeal as to the 
noncompensable rating assigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In connection with this appeal, the veteran was afforded a 
personal hearing in June 2003, by a Veterans Law Judge, 
sitting in Atlanta, Georgia.  That Veterans Law Judge is no 
longer employed by the Board.  The veteran is entitled to a 
hearing with a Veterans Law Judge who will decide his appeal.  
38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2004).  
The Board notified the veteran of his right to another 
hearing in May 2005.  In June 2005, the veteran requested a 
hearing before a Veterans Law Judge, in person, at the RO in 
connection with his appeal.

Because these types of  hearings are scheduled by the RO, the 
Board must therefore remand the case to the RO so that the 
requested hearing can be scheduled.  Accordingly, the case is 
remanded to the RO for the following action:

The RO should schedule the veteran for a 
VA hearing before a Veterans Law Judge of 
the Board, at the RO.

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




